Title: From George Washington to Major General Philip Schuyler, 23 April 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Morris Town April 23d 1777.

Between one & two O’Clock this Morning, I received your Favor of Yesterday’s Date with a Return of the Troops You had sent to Bristol. Those belonging to the 2d 3d 5:6 & 11th Virginia Regiments, You will order to join their respective Corps immediately at the former Post. If the sixty Men, You mention to have arrived on the Night of the 21st

are part of any of the above Regiments, You will direct them to march & join their Corps too, as soon as they are equipped. You will do the same by other Parts as they come in.
I am much surprized at the Weakness, or at least, that so few Men have come on from the third Pensylvania Regiment: The Returns made some Days ago, far exceeded the Numbers sent from Philadelphia. I wish You to enquire of Colo. Wood, the Cause of this Deficiency, and whether his Field & Other Officers, and if those of the Other Regiments of that State, are employed properly & pushing on the recruiting Service. It is shameful, and at the same Time a most melancholly Consideration that at this late Day, after a much longer Indulgence than we could reasonably or had a Right to expect, we should be in such a Condition, as not to justify a Hope of a successful Opposition to the Movements of the Enemy. You will, I know, interest Yourself, as far as Circumstances will admit, in Collecting the Troops & expediting their March.
Such Detachments, as You have returned, and of whose Destination I am silent, will remain at Bristol till further Orders. I trust they will become stronger in a few Days; that, however, I shall be informed of by your Advices, when necessary Directions will be given respecting them.
I have Nothing particularly interesting to communicate to You, and therefore have only to add, that I am, with great Esteem & regard, Dr Sir, Your Most Obedt Servt

Go. Washington


By a Line from General Stephens, he says he had received a Report, that a Brigade consisting of the 15th & 17th Regt not exceeding 700 Men & he beleives the 36th & 4th embarked at New York on the 20th at Night & were supposed to sail up the North River.

